420 F.2d 960
UNITED STATES of America, Plaintiff-Appellee,v.Michael Lee AKINS, Defendant-Appellant.
No. 23504.
United States Court of Appeals Ninth Circuit.
December 23, 1969.

Joseph C. Melino (argued), of McNamee, Peck, Neil & Melino, San Jose, Cal., for defendant-appellant.
David Fox (argued), Robert L. Brosio, Asst. U. S. Attys., Wm. Matthew Byrne, Jr., U. S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before HAMLEY, BROWNING, and CARTER, Circuit Judges.
PER CURIAM.


1
We are satisfied from an examination of the record that the trial court complied with the requirement of Federal Rule of Criminal Procedure 11 that "the court shall not enter a judgment upon a plea of guilty unless it is satisfied that there is a factual basis for the plea," and that the court did not abuse its discretion in denying defendant's motion to withdraw his guilty plea since it appeared from the record that the sole ground offered in support of the motion was factually untrue.


2
Affirmed.